DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cho et al. (KR 101567255, hereafter referred to as Cho).
	Regarding claim 1, Cho teaches a precipitation measuring apparatus using a fiber Bragg grating sensor, the precipitation measuring apparatus comprising: a base 110 horizontally installed at a position for measuring precipitation (see figure 2); a cylindrical cover 120 fixedly installed on the base; a bucket 140 for collecting a predetermined amount of water introduced into the cover to discharge the collected water; and a detecting unit 150 for detecting a number of times of discharging the water from the bucket by using the fiber Bragg grating sensor 154 (see background, ‘When the rainwater is filled in one of the tipping buckets which are pivoted to the left and right with respect to the center axis as the seesaw, the tipping bucket type rainwater meter tilts the tipping bucket to generate a count signal . When the tipping bucket that has poured rainwater is returned to the original position, rainwater starts to fill the other side, and then the counter signal is generated while tilting. In this way, the sensor unit counts the repetitive motion in which the tipping bucket tilts to the left and right like a seesaw, and the rainfall amount is calculated by a data logger or the like’).
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8 is rejected under 35 U.S.C. 103 as being unpatentable over Cho in view of Nam (KR 102106563).
Regarding claim 8, Cho teaches the claimed invention, however Cho does not explicitly teach a heating module.
Nam teaches a precipitation meter 100 comprising an intake tank 110, a bucket 120, and a heater 180.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device of Cho with the teaching of Nam in order to prevent freezing of rainwater collected in the tipping bucket 120.
It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex Parte Masham, 2 USPQ F.2d 1647 (1987).
In the prior art the heater is used to prevent freezing of rainwater whereas in the instant invention the heater is being used to melt ice. The heater of the prior art can be used for the same purpose and inherently provides the same functionality as the heater in the instant invention.

Allowable Subject Matter
Claims 2-7 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art does not explicitly teach wherein the base is provided at a lower portion thereof with a water collecting tank for collecting the water discharged from the bucket, the detecting unit including an optical fiber installed between the base and the water collecting tank.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMEL E WILLIAMS whose telephone number is (571)270-7027. The examiner can normally be reached Monday-Thursday, 10-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMEL E WILLIAMS/               Examiner, Art Unit 2855